Citation Nr: 0813026	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus

3.  Entitlement to service connection for psychiatric 
disability to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In July 2007 the case was 
remanded to afford the veteran a Travel Board hearing.  In 
January 2008, however, the veteran withdrew his request for a 
Board hearing.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on his part.  


FINDINGS OF FACT

1.  It is not shown that the veteran experienced hearing loss 
or acoustic trauma in service; that he has a current hearing 
loss by VA standards; or that there is any relationship 
between any current hearing loss and the veteran's military 
service.

2.  It is not shown that the veteran experienced tinnitus or 
acoustic trauma in service or that there is any relationship 
between any current tinnitus and the veteran's military 
service.    


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2007).   

2.  Tinnitus was not incurred in service.   38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A July 2005 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claims.  A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the veteran's claims.  An examination or 
opinion is necessary if the evidence of record (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In 
the instant case the evidence does not establish that the 
veteran had hearing loss, tinnitus or acoustic trauma in 
service and does not indicate that any current hearing loss 
or tinnitus may be related to the veteran's service.  
Regarding this latter point the Board notes that there is a 
low threshold for finding that evidence suggestive of a 
medical nexus is present.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  Given that there is no medical 
documentation of record that even suggests a potential 
relationship between any current hearing loss or tinnitus and 
the veteran's military service and given that neither the 
veteran nor his representative has specifically alleged that 
such a relationship exists, the Board finds that even this 
low threshold is not met.  McClendon, 20 Vet. App. 79 (2006).  
(Also see the analysis section below).  Accordingly, a VA 
examination is not necessary.

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records reveal that on April 1967 entrance 
examination audiometry revealed that puretone thresholds (in 
decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
0
LEFT
0
0
0
X
0

Then on July 1969 separation examination audiometry revealed 
that puretone thresholds (in decibels) were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
X
10
LEFT
5
0
5
X
10

The records contain no documentation of any findings or 
complaints of hearing loss, tinnitus or acoustic trauma.  On 
his report of medical history at separation the veteran 
indicated that he had not had any ear, nose or throat trouble 
and had not experienced "running ears."  

On October 2004 VA medical examination the veteran reported 
that he had occasional tinnitus.  He also thought that he had 
some hearing loss.  

In an April 2008 brief, the appellant's representative 
indicated that the veteran's military occupational specialty 
was light infantryman, which would have placed him in and 
around small arms fire and other extreme noise as part of his 
duties.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Bilateral Hearing Loss

The evidence of record does not establish that the veteran 
experienced hearing loss or acoustic trauma in service.  
Service medical records show normal hearing on entrance in 
April 1967 and on separation in July 1969, and on his report 
of medical history on separation the veteran did not report 
any ear problems or hearing loss.  Also, the service medical 
records do not show that the veteran experienced any acoustic 
trauma in service.  The veteran's representative did indicate 
that the veteran's MOS was light infantryman, which would 
have placed him in and around small arms firing and other 
extreme noise as part of his duties.  Neither he nor the 
veteran, however, has specifically alleged that the veteran 
was actually exposed to acoustic trauma during service.  
Accordingly, the Board does not find that it the evidence of 
record establishes that the veteran was in fact exposed to 
such trauma.

Additionally, the record then shows no evidence whatsoever of 
any hearing loss until October 2004, some 35 years after 
service.  Even then, the evidence is limited to the veteran's 
own report of his belief that he has some hearing loss.  
Although the veteran is competent to report symptoms of 
hearing loss, he is not competent to make a determination as 
to whether he has a hearing loss disability by VA standards.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992): 
"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Further, even if the veteran is correct in his 
belief, such a lengthy interval of time between service and 
initial postservice manifestation of a "disability" for 
which service connection is sought (i.e. 35 years) is, of 
itself, a factor against a finding that hearing loss 
disability was incurred or aggravated in service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Finally, the Board notes that there is no competent evidence 
of record showing any relationship between any current 
hearing loss the veteran may have and any event or injury in 
service, nor has the veteran specifically alleged that such a 
relationship exists.  Thus, given that it is not established 
that the veteran had hearing loss or acoustic trauma in 
service; given that it is not established that the veteran 
has a current hearing loss disability; and given that there 
is no competent evidence of a nexus between the veteran's 
military service and the alleged hearing loss disability, the 
preponderance of the evidence is against this claim and it 
must be denied.   

Tinnitus

The analysis of the veteran's claim for service connection 
for tinnitus is similar to that for hearing loss.  The 
service medical records do not show that the veteran 
experienced any acoustic trauma in service.  Although the 
veteran's representative has indicated that the veteran had 
the type of service that would expose him to such trauma, 
neither he nor his representative has specifically alleged 
that he actually experienced such trauma.  The earliest 
evidence of tinnitus is then not until October 2004, some 35 
years after service, which also tends to show that tinnitus 
was not incurred in service.  Maxson, 230 F.3d 1330 (Fed. 
Cir. 2000).    Unlike hearing loss disability by VA 
standards, the veteran is competent to testify whether he has 
tinnitus as it is a subjective disorder that can be 
impossible to confirm through objective testing.   The 
veteran is not competent, however, to provide an opinion 
regarding whether the tinnitus is related to military service 
(Espiritu, 2 Vet. App. 492, 494 (1992)) and there is no 
competent medical evidence of record showing any relationship 
between current tinnitus and the veteran's military service.  
Thus, given that it is not established that the veteran had 
acoustic trauma or tinnitus in service and given that there 
is no evidence of a nexus between any current tinnitus and 
service, the preponderance of the evidence is against this 
claim and it must be denied.  





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.


REMAND

In a January 2008 stressor statement submitted with a waiver 
of RO consideration, the veteran indicated that in the fall 
of 1968 he was given orders for a tour of duty in Korea.  His 
mission there was to protect the demilitarized zone (DMZ) and 
many times his unit would conduct circular ambush attacks 
where the 15 member squad was deployed in pairs in a circular 
formation with the lieutenant in the middle with a radio he 
used to order any movement.  One night the veteran was in a 
trench with his partner, Sergeant M, when he heard a 
rustling.  As the sound was approaching, he woke up Sergeant 
M and they both waited in the dark.  When the sound was only 
a few feet away the veteran and Sergeant M opened fire.  
Subsequently, they heard their lieutenant yell, "Don't 
shoot, Sholack is out there."  The veteran and Sergeant M 
went to investigate and discovered that they had shot and 
killed Sholack.  There was a subsequent investigation of the 
incident and it was ruled that Sholack had been killed in 
action.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  Although the record does not show that 
the veteran has been diagnosed as having PTSD, it also does 
not show that he has provided his mental health providers 
with the detail regarding his alleged stressor event in 
service that he provided in the January 2008 stressor 
statement.  Additionally, the record does not show that a 
definitive psychiatric diagnosis or diagnoses has been 
arrived upon, as the most recent psychiatric report of record 
shows only pertinent provisional diagnoses of depression, not 
otherwise specified (NOS) and anxiety disorder, NOS.  The 
provisional nature of the anxiety disorder NOS diagnosis is 
particularly pertinent as PTSD is classified as an anxiety 
disorder, thus raising at least a possibility that upon 
further evaluation, the veteran could be diagnosed as having 
a specific anxiety disorder such as PTSD.  In sum, given that 
the veteran has now put forth a specific alleged stressor 
event in service; given that it does not appear from the 
record that this detailed description of the event has been 
considered by treating mental health professionals; and given 
that one of the provisional diagnoses assigned to the veteran 
was anxiety disorder NOS, the Board finds that a remand is 
necessary to attempt to obtain corroborating evidence of the 
veteran's alleged stressor event.  In that regard, it does 
not appear that the veteran's entire personnel file was 
initially obtained by the RO so on remand the entire file 
should be obtained.  If any corroborating evidence is 
obtained, the veteran should then be scheduled for a VA 
psychiatric examination to determine whether he has current 
PTSD or other psychiatric disability related to his alleged 
stressor event in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete personnel file.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for 
psychiatric disability since May 2005 and 
should secure copies of complete records 
of the treatment or evaluation from all 
sources identified. 

3.  The veteran should be asked to 
provide any additional details (if known) 
necessary to allow the RO to attain 
corroborative evidence of his alleged 
stressor event in service, such as the 
correct spelling of Sholack's last name, 
the names of his lieutenant and other 
squad members, the approximate date that 
the stressor event occurred and the 
specific unit and/or squad to which the 
veteran and Sholack were assigned.  The 
RO should then consult all potential 
sources to obtain corroborating evidence 
of whether the service member the veteran 
has referred to as Sholack was shot and 
killed in action in the Korean DMZ during 
the approximate time frame identified by 
the veteran, and whether the veteran was 
present at the time and was, or could 
have been, one of the individuals who 
actually shot Sholack.  The veteran 
should also be informed that he can 
submit evidence to attempt to corroborate 
the alleged stressor statement including 
buddy statements from fellow squad 
members who witnessed, or knew of, the 
event.  

4.  If corroborating evidence of the 
alleged stressor event is obtained, the 
RO should arrange for the veteran to be 
examined by a psychiatrist to determine 
whether he has PTSD or other psychiatric 
disability resulting from such event.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination and the examiner 
should provide an explanation of the 
rationale for the opinion given.

5.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


